     Case 3:20-cv-00555-BJD-JRK Document 1 Filed 06/08/20 Page 1 of 5 PageID 1




                                   IN THE UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION

AMANDA ELIZABETH WALKER,


         Plaintiff,

v.                                                              CASE NO.:

THE UNITED STATES OF AMERICA,


     Defendant.
_____________________________________________/

                                            COMPLAINT

         Plaintiff, AMANDA ELIZABETH WALKER (hereinafter sometimes referred to as

         “AMANDA WALKER”), hereby sues Defendant, THE UNITED STATES OF

         AMERICA, (hereinafter sometimes referred to as “the UNITED STATES”), and says:

                 1. This is an action for damages that exceeds the sum of SEVENTY-FIVE

         THOUSAND DOLLARS ($75,000.00).

                 2. That the claim against the UNITED STATES is brought pursuant to the

         Federal Tort Claims Act (“FTCA”), 28 U.S.C. §2671 – §2680, §1346(b), §2401(b) and

         1402(b).

                 3. That this Court has jurisdiction pursuant to 28 U.S.C. §1356(b)(1) in that it

         involves a claim for personal injury caused by the negligent or wrongful act or omission of

         an employee of the United States of America.

                 4. Venue is proper in the United States District Court of the Middle District of
Case 3:20-cv-00555-BJD-JRK Document 1 Filed 06/08/20 Page 2 of 5 PageID 2



    Florida pursuant to 28 U.S.C. §1402(b) in that the event giving rise to the claim occurred

    within this judicial district, and Plaintiff, AMANDA WALKER, is a resident of Lake City,

    Columbia County, Florida. Further, the amount in controversy exceeds $75,000, exclusive

    of interest and costs.

            5. All conditions precedent and prerequisites to filing suit have been met

    pursuant to the Federal Tort Claims Act, 28 U.S.C. §2671 – §2680, §1346(b) and §1402(b).

    Plaintiff has provided proper notice to the Defendant UNITED STATES and the waiting

    period pursuant to the notice has expired thus making her claims ripe and at issue. Please see

    federal form SF-95 attached hereto as Exhibit “A.”

            6. The United States Postal Service (U.S.P.S) is a UNITED STATES federal

    agency, and as such, the UNITED STATES is the proper defendant for negligent acts

    committed by employees of the United States Postal Service while in the course and scope

    of their employment with the United States Postal Service.

            7. On or about January 6, 2019, Defendant, JENNY CLECKER, was

    in the course and scope of her employment with the United States Postal Service

    (U.S.P.S.) and was operating a motor vehicle at or near the intersection of NW Turner

    Avenue and W Bengi Lane in Lake City, Columbia County, Florida.

            8. At all times material hereto, Defendant, JENNY CLECKER, was a

    resident of Bell, Gilchrist County, Florida.

            9. The United States Postal Service (U.S.P.S.) is a UNITED STATES federal

    agency, and as such, the UNITED STATES is the proper defendant for negligent acts

    committed by an individual while driving a motor vehicle owned by the United States

    Postal Service and, thus, the UNITED STATES.
Case 3:20-cv-00555-BJD-JRK Document 1 Filed 06/08/20 Page 3 of 5 PageID 3



            10. At the aforementioned time and place, JENNY CLECKER

    negligently attempted to cross NW Turner Avenue to turn onto West Bengi Lane, and at

    the same time and place, Plaintiff, AMANDA WALKER, was traveling southbound on

    NW Turner Avenue.

            11. At the aforementioned time and place, the motor vehicle driven by JENNY

    MARIE CLECKER negligently violated Plaintiff AMANDA WALKER’S right-of-

    way, which resulted in a collision between the vehicle operated by JENNY CLECKER

    and the vehicle operated by Plaintiff, AMANDA WALKER, and as a result thereof,

    Plaintiff sustained serious injuries.

            12. By information and belief, at the aforementioned time and place, including at

    the time of the above-described motor vehicle accident, JENNY CLECKER, was acting

    in the course and scope of her employment with the UNITED STATES.

            13. At the aforementioned time and place, including at the time of the above-

    described motor vehicle accident, the motor vehicle driven by JENNY CLECKER was

    owned by the U.S. GOVERNMENT.

            14. At all times material hereto, Plaintiff, AMANDA WALKER, was a resident

    of Lake City, Columbia County, Florida.

            15. At all times relevant hereto, including at the time of the January 6, 2019 motor

    vehicle accident, and at the location referenced above, JENNY CLECKER, operated the

    above-referenced motor vehicle with the implied or express consent of the owner of the

    subject motor vehicle Defendant, the UNITED STATES.

            16. On or about January 6, 2019, JENNY CLECKER, negligently
Case 3:20-cv-00555-BJD-JRK Document 1 Filed 06/08/20 Page 4 of 5 PageID 4



    operated and/or negligently maintained the subject motor vehicle so that it violated

    Plaintiff’s right-of-way, which resulted in a collision between the vehicle operated by

    JENNY CLECKER and the vehicle operated by Plaintiff, AMANDA WALKER.

           17. JENNY CLECKER’S negligent at the time of the subject motor

    vehicle accident includes, but is not limited to, the following: Failure to yield the right-of-

    way to Plaintiff; improper left turn; and careless driving each of which together and

    collectively constitute negligence, and which resulted in the aforementioned motor

    vehicle accident between the vehicles operated by Plaintiff, AMANDA WALKER, and

    JENNY CLECKER.

           18. Pursuant to the FTCA, the UNITED STATES is liable for the negligent acts

    of its employees while in the course and scope of employment.

           19. Pursuant to the FTCA, the UNITED STATES is vicariously responsible for

    the negligence of JENNY CLECKER while operating the subject vehicle at the time of

    the aforementioned motor vehicle accident while in the course and scope of her duties

    with the UNITED STATES.

           20. Pursuant to the FTCA, the UNITED STATES is vicariously responsible for

    the negligence of JENNY CLECKER while operating the vehicle owned by the

    UNITED STATES including the negligence committed by JENNY CLECKER at the

    time of the aforementioned motor vehicle accident.

           21. As a direct and proximate result of the foregoing negligence, Plaintiff,

    AMANDA WALKER, suffered bodily injury and resulting pain and suffering,

    disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

    expense of hospitalization, medical and nursing care and treatment, loss of earnings, loss
Case 3:20-cv-00555-BJD-JRK Document 1 Filed 06/08/20 Page 5 of 5 PageID 5



    of ability to earn money, and/or aggravation of a previously existing condition. The

    losses are either permanent or continuing and Plaintiff will suffer the losses in the future.

           WHEREFORE, Plaintiff, AMANDA WALKER, demands judgment against

    Defendant, the UNITED STATES, in excess of Seventy-five Thousand Dollars

    ($75,000.00) for her damages as set forth above.



               DATED this _5th_ day of June, 2020.

                                           MORGAN & MORGAN


                                           _/s/ M ANTOINE PECKO________________
                                           M. ANTOINE PECKO, ESQUIRE
                                           FBN: 0103929
                                           76 South Laura Street, Suite 1100
                                           Jacksonville, Florida 32202
                                           Primary email: APecko@forthepeople.com
                                           Telephone:     (904) 398-2722
                                           Facsimile:      (904) 366-7677
                                           Attorney for Plaintiff
